                              UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                         Chapter 7 Bankruptcy
                                                                 Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,

              Debtor.
 _____________________________________

 FIRST SECURITY BANK & TRUST CO.,                           Adversary Case No. 20-09037

                Plaintiff,

 vs.                                                NOTICE OF OBJECTION BAR DATE RE:
                                                    MOTION FOR SUMMARY JUDGMENT
 CHARLES M. THOMSON,

                Defendant.


        NOTICE IS HEREBY GIVEN that on November 25, 2020, First Security Bank & Trust
Co. filed a Motion for Summary Judgment. A copy of the Motion may be obtained from the
undersigned or may be viewed at the Clerk of Court, U.S. Bankruptcy Court, Northern District of
Iowa, 111 Seventh Ave. SE, 6th Floor, Cedar Rapids, IA 52401-2101. A copy of this Notice has been
served upon creditors and parties of interest as listed below.

       NOTICE IS FURTHER GIVEN any and all objections to the Motion must be filed on or
before December 16, 2020. The objection must be filed with the Clerk of Court, U.S. Bankruptcy
Court, Northern District of Iowa, 111 Seventh Ave. SE, Box 15, Cedar Rapids, IA 52401-2101, and
simultaneously a service copy must be sent to the Bank’s counsel and Trustee Charles L. Smith, 25
Main Place #200 Council Bluffs IA 51503 and Office of U.S. Trustee, 111 Seventh Ave. SE, Box 17,
Cedar Rapids, IA 52401-2101.

       NOTICE IS FURTHER GIVEN that timely-filed objections, if any, will be set for hearing
by separate notice. If no objections are filed, the appropriate order will be entered.

                                                    /s/ Eric W. Lam
                                            Eric W. Lam, AT0004416
                                            Eric J. Langston, AT0014001
                                            SIMMONS PERRINE MOYER BERGMAN PLC
                                            115 Third Street SE, Suite 1200
                                            Cedar Rapids, IA 52401
                                            Tel: 319-366-7641; Fax: 319-366-1917
                                            elam@simmonsperrine.com
                                            elangston@spmblaw.com
                                            ATTORNEYS FOR PLAINTIFF
                                                  Certificate of Service
        The undersigned certifies, under penalty of perjury, that on this 25th day of November, 2020, the
foregoing document was electronically filed with the Clerk of Court using the Northern District of Iowa
CM/ECF and the document was served electronically through the CM/ECF system to the parties of this case.

                                                                   /s/ Kelly Carmichael

First Security – McQuillen/Pldgs/Adv 20-09037 First Sec v. Thomson - Drafts/NOBD re Mtn for Summary Judgment.112520.1359.ewl
